                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Email: ghaines@hainesandkrieger.com
                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                LAWRENCE KNOBEL,                                Case No. 2:19-cv-01099-GMN-NJK
                      16                                                        [Consolidated with 2:19-cv-01101-JCM-VCF]
                                                    Plaintiff,
                      17                                                        STIPULATION OF DISMISSAL OF
                                        v.                                      EQUIFAX INFORMATION SERVICES
                      18                                                        LLC, WITH PREJUDICE
                                EQUIFAX INFORMATION SERVICES
                      19        LLC, et al,                                     Complaint filed: June 25, 2019

                      20                            Defendants.

                      21        KATHRYN KNOBEL,

                      22                             Consol Plaintiff,

                      23        vs.

                      24        EQUIFAX INFORMATION SERVICES,
                                LLC, et al.,
                      25
                                                     Defendants.
                      26
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      27
                                the parties have stipulated to the dismissal of Defendant Equifax Information Services LLC, from
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                the above captioned action, with prejudice. Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.
                                       Dated March 24, 2020.
                         3
                                 KNEPPER & CLARK LLC                              CLARK HILL PLLC
                         4
                                 /s/ Miles N. Clark                               /s/ Jeremy J. Thompson
                         5       Matthew I. Knepper, Esq., SBN 12796              Jeremy J. Thompson, Esq., SBN 12503
                                 Miles N. Clark, Esq., SBN 13848                  3800 Howard Hughes Parkway, Suite 500
                         6       5510 So. Fort Apache Rd, Suite 30                Las Vegas, Nevada 89169
                                 Las Vegas, NV 89148                              Email: jthompson@clarkhill.com
                         7       Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com
                         8                                                        Counsel for Defendant
                                                                                  Equifax Information Services LLC
                         9       HAINES & KRIEGER LLC
                                 George H. Haines, Esq., SBN 9411
                      10         8985 S. Eastern Avenue, Suite 350
                                 Las Vegas, NV 89123
                      11         Email: ghaines@hainesandkrieger.com
                      12         Counsel for Plaintiff
                      13
                                                ORDER GRANTING STIPULATION OF DISMISSAL
                      14                  OF EQUIFAX INFORMATION SERVICES LLC, WITH PREJUDICE

                      15
                                       IT IS HEREBY ORDERED that the above Stipulation of Dismissal of Equifax Information
                      16
                                LLC with prejudice, (ECF No. 60), is GRANTED.
                      17

                      18
                                                                             _________________________________________
                      19                                                     Gloria M. Navarro, District Judge
                                                                             UNITED STATES DISTRICT COURT
                      20
                                                                             DATED this ____
                                                                                         25 day of March, 2020.
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
